Citation Nr: 1638093	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-13 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1988, from August 2001 to April 2002, and from December 2004 to December 2005.  He is the recipient of numerous awards and decorations, to include the Combat Infantryman Badge and the Combat Medic Badge awarded during his last period of active duty.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for PTSD and assigned an initial 30 percent rating, effective August 10, 2012.  The Veteran subsequently perfected an appeal as to the propriety of the initially assigned rating.

In July 2016, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  During his July 2016 hearing testimony, both and Veteran and his spouse indicated that he left the medical field, in which he was extensively trained and experienced, as a result of his PTSD symptoms, and that he has been unable to engage in substantially gainful employment as a result of his PTSD since that time.  Consequently, the Board finds that the issue of entitlement to a TDIU is raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's initial rating claim, it has been included on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the Veteran's PTSD, he last underwent a VA examination in July 2015 so as to determine the nature and severity of such disability.  At such time, the examiner found that the Veteran's symptoms are "mild or transient ... which decrease work efficiency and ability to perform occupational tasks only during period of significant stress; or, symptoms controlled by medication."  However, during his July 2016 hearing, both the Veteran and his spouse testified that the Veteran has left his employment in the medical field because he felt he was no longer able to perform the duties of his employment as a result of his PTSD.  Both the Veteran and his spouse testified as to his significant irritability with violent outbursts, as well as his progressively worsening isolation from both family and society.  In light of the evidence suggesting a worsening of symptoms since the Veteran's last VA examination in July 2015, a remand is required in order to determine the Veteran's current level of impairment with regard to his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

With regard to the claim for a TDIU, as indicated in the Introduction, is considered part and parcel of the claim for a higher initial rating for PTSD. See Rice, supra.  However, the Board finds that further development is necessary for a fair adjudication of the TDIU aspect of the claim.  Therefore, on remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Furthermore, the AOJ should review the record, to include the Veteran's reports that he is unable to engage in substantially gainful employment as a result of his PTSD, and conduct any additionally indicated development, to include affording the Veteran any VA examinations and/or opinions that are determined to be for the proper adjudication of the claim. 

Finally, as the Veteran testified to ongoing psychiatric treatment through the VA facility in Biloxi, Mississippi.  As such, updated VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Obtain updated VA treatment records dated from July 2015 to the present from the VA facility in Biloxi.  

3.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected PTSD to be conducted, if possible, at the VA facility in Biloxi. The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the VA clinical notes of record showing treatment for PTSD since July 2012; the Veteran's previous VA examinations conducted in December 2012, April 2013, and July 2015; and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment, to include the testimony offered at the July 2016 Board hearing.

The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's PTSD on his daily activities and employability since August 2012.

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




